COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN RE                                                          No. 08-19-00151-CR
                                                  §
  THE STATE OF TEXAS,                                      AN ORIGINAL PROCEEDING
                                                  §
                                Relator.                          IN MANDAMUS
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Francisco X. Dominguez of the 205th District Court of El Paso County, and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.
Rodriguez, J., concurring